DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cary et al. (US Patent Application Publication No. 2015/0350129) in view of Hart et al. (US Patent No. 10,133,546 B2).

Regarding claim 1, Cary discloses a computing device configured to serve as a broker for managing delivery of audio and visual content through different devices [see para 0002, 0025 and figure 1; identifying an app associated with the signal and enabling the app to transform, at the electronic device, the data in the signal into a notification representing the event or the received message. The method can also include generating a visual notification presentation for the notification and presenting the visual notification presentation], the computing device comprising: a display; an interface for wireless communication with an audio device [see para 0083 and figures 2A-3];
 devices connected on a network to facilitate message distribution and/or coordinated alert presentation according to an embodiment of the present invention. Exemplary devices 305 that can receive messages, present messages and/or present alerts of messages can include a mobile device 305a (e.g., a necklace, headband, clip, belt, bracelet, watch, pair of glasses, armband, or ear piece), a phone 305b (e.g., a smart phone), a tablet 305c, a desktop computer 305d and a laptop computer 305e]; and one or more processors in communication with the display and the interface, the one or more processors configured to [see figures 1, 3]:
parse message content into audio data and visual data, wherein the audio data is different from the visual data [see para 0002, 0069 and figures 2A-2C, 9; a device forwarding of app messages and inter-device communications to coordinate presentations of (e.g., visual) notification presentations and/or (e.g., audio or haptic) alerts for messages. A message can include, a message from a person (e.g., a text message, email message, voice message or call) or a message generated in response to a detection (e.g., of a new news story, of a financial metric crossing a threshold, of a security-alarm condition being satisfied, of a user's status change, of an appointment start time as being within a defined time period, etc.). The application can include 
However, Cary fails to explicitly teach select an audio device for delivery of the audio data to a user, wherein the audio device is wirelessly coupled to the computing device; and coordinate delivery of the audio data through the audio device with delivery of the visual data through the display.
	Hart discloses select an audio device for delivery of the audio data to a user, wherein the audio device is wirelessly coupled to the computing device [see col. 4, lines 1-65 and figure 1, 8; voice interaction computing architecture 100 set in a home environment 102 that includes a user 104. The architecture 100 also includes an electronic voice-controlled device 106 with which the user 104 may interact and the microphone(s) 108 of the voice-controlled device 106 detects audio from the environment 102, such as sounds uttered from the user 104, and generates a corresponding audio signal. As illustrated, the voice-controlled device 106 includes a processor 112 and memory 114, which stores or otherwise has access to a speech-recognition engine 116. As used herein, a processor may include multiple processors and/or a processor having multiple cores. The speech-recognition engine 116 performs audio recognition on signals generated by the microphone(s) based on sound within the environment 102, such as utterances spoken by the user 104. For instance, the engine 116 may identify both speech (i.e., voice commands) of the user and non-speech commands (e.g., a user clapping, tapping a table, etc.). The voice-controlled 
coordinate delivery of the audio data through the audio device with delivery of the visual data through the display [see col. 2, lines 13-34 and col. 3, lines 1-10; the first device may identify one or more devices that include display capabilities, are associated with the user issuing the voice command, and are within a same environment as the first device and the user. For instance, the first device may instruct a phone of the user, a tablet or laptop of the user, a desktop computer of the user, an electronic book reader device of the user, or any other client computing device of the user to display the visual content regarding Benjamin Franklin, and In instances where the application displays one or interpretations of the voice command, the application may also display respective search results associated with each interpretation. The search results may comprise web links, links to content or applications stored locally on the device, images, videos (equivalent to “audio device with delivery of the visual data through the display”.
	 It would have been obvious to one of an ordinary skill in the art, having the teachings of Cary and Hart after the affective filing date of the claimed invention was made to modify, inter-device communication of Cary to include the content of multiple devices as taught by Hart. One would have been motivated to make such a combination in order to enable receiving a voice command from a user and, in response, providing audible content to the user using a first device 
	Regarding claim 2, Cary discloses wherein parsing the message comprises identifying text and converting it to audio (see para 0057; Message forwarding can allow a user to access messages (e.g., text message, voice-mail identifications, etc.) on any of a set of devices. Some embodiments of the present invention further coordinate across devices such that redundant alerts (e.g., audio or haptic alerts) are inhibited; see par. 0057).
	Regarding claim 3, Hart discloses wherein the message is received from another device (see figure 3A).
	Regarding claim 4, Cary discloses wherein the computing device is a wearable device (see figure 9).
	Regarding claim 5, Cary discloses wherein the audio device is a wearable device (..user wearing electronic device 700; see par. 0211).
	Regarding claim 6, Cary discloses wherein selecting the audio device comprises determining a priority device from among a plurality of devices (see par. 0058, 0059).
	Regarding claim 7, Cary discloses wherein priority is based on operating states of the plurality of devices (see par. 0063).
	Regarding claim 8, Cary discloses wherein coordinating delivery of the audio data with delivery of the visual data comprises synchronizing a timing of the delivery of the audio data and the visual data to the user (see par. 0189, 0210).

	Regarding claim 10, Cary discloses wherein the computing device comprises a device for streaming media (see par. 0156, 0177). 
	Regarding claim 11, Cary discloses a computing device configured to serve as a broker for managing delivery of audio and visual content through different devices [see para 0002, 0025 and figure 1; identifying an app associated with the signal and enabling the app to transform, at the electronic device, the data in the signal into a notification representing the event or the received message. The method can also include generating a visual notification presentation for the notification and presenting the visual notification presentation], the computing device comprising: a display; an interface for wireless communication with an audio device [see para 0083 and figures 2A-3; devices connected on a network to facilitate message distribution and/or coordinated alert presentation according to an embodiment of the present invention. Exemplary devices 305 that can receive messages, present messages and/or present alerts of messages can include a mobile device 305a (e.g., a necklace, headband, clip, belt, bracelet, watch, pair of glasses, armband, or ear piece), a phone 305b (e.g., a smart phone), a tablet 305c, a desktop computer 305d and a laptop computer 305e]; and one or more processors in communication with the display and the interface, the one or more processors configured to [see figures 1, 3]:
parse message content into audio data and visual data, wherein the audio data is different from the visual data [see para 0002, 0069 and figures 2A-2C, 9; a device forwarding of app messages and inter-device communications to coordinate presentations of (e.g., visual) notification 
 However, Cary fails to explicitly teach select an audio device for delivery of the audio data to a user, wherein the audio device is wirelessly coupled to the computing device; and coordinate delivery of the audio data through the audio device with delivery of the visual data through the display.
	Hart discloses select an audio device for delivery of the audio data to a user, wherein the audio device is wirelessly coupled to the computing device [see col. 4, lines 1-65 and figure 1, 8; voice interaction computing architecture 100 set in a home environment 102 that includes a user 104. The architecture 100 also includes an electronic voice-controlled device 106 with which the user 104 may interact and the microphone(s) 108 of the voice-controlled device 106 detects audio from the environment 102, such as sounds uttered from the user 104, and generates a corresponding audio signal. As illustrated, the voice-controlled device 106 includes a processor 
coordinate delivery of the audio data through the audio device with delivery of the visual data through the display [see col. 2, lines 13-34 and col. 3, lines 1-10; the first device may identify one or more devices that include display capabilities, are associated with the user issuing the voice command, and are within a same environment as the first device and the user. For instance, the first device may instruct a phone of the user, a tablet or laptop of the user, a desktop computer of the user, an electronic book reader device of the user, or any other client computing device of the user to display the visual content regarding Benjamin Franklin, and In instances where the application displays one or interpretations of the voice command, the application may also display respective search results associated with each interpretation. The search results may 
	 It would have been obvious to one of an ordinary skill in the art, having the teachings of Cary and Hart after the affective filing date of the claimed invention was made to modify, inter-device communication of Cary to include the content of multiple devices as taught by Hart. 
	One would have been motivated to make such a combination in order to enable receiving a voice command from a user and, in response, providing audible content to the user using a first device and providing visual content for the user using a second device.  Another way to interact with computing devices is through a user speaking to a device and the device outputting audio to the user in return.
Regarding claims 12-20, directly or indirectly dependent on claims 2-10, essentially correspond to those of claims 2-7 respectively. Accordingly, the same reasoning as in claims 12-20 applies to claims 2-10.

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-2169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAO H NGUYEN/Primary Examiner, Art Unit 2171